NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
POWERTECH TECHNOLOGY INC.,
Plain,tiff-Appellan,t,
V.
TESSERA, INC.,
Defenclant-Appellee.
2010-1489
Appeal from the United States District Court for the
N0rthern District of California in case no. 10-CV-0945,
Judge C1audia Wi1ken.
ON MOTION
ORDER
Upon consideration of the motion to withdraw Ken-
neth E. Krosin and to substitute Ge0rge C. Beck as prin-
cipal counsel for POWertech Techno10gy Inc.,
IT IS ORDERED THATZ
The motion is granted George C. Beck should
promptly file a new entry of appearance as principal
counsel

POWERTECH V. TESSERA
FEB 03 2011
CC.
S
Date
Kenneth E. Kr0sin, Esq.
Ge0rge C. Beck, Esq.
Morgan Chu, Esq.
2
FOR THE COURT
/s/ J an H0rba1__v;
J an Horba1y
Clerk
me
U.8. COURT EALS F0'R
THE FE`D€§lL (i`»,I'RCUIT
FEB 03 2011
woman
am